Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 09/23/2021 is acknowledged.  The traversal is on the ground(s) that the requirement to the extent of requesting that claims in Group II that correspond to allowable Group I claims be reinstated for allowance.  This is not found persuasive because JP2006299051A  discloses  the  common  technical  feature  of  the  Group  I  and  Group II.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "fine" in claims 1 - 3, and 6 - 7 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP200629905A (JP’905).

JP’905 discloses that the plate-shaped powder has an interference color. The interference light has the effect of emphasizing the color emitted by the metal colloid, by titanium oxide coating, without compromising the color development of metal colloids, and has a bright interference color ([0019]). The average particle size of the fine metal colloid is 1 to 40 nm, preferably 3 to 20 nm ([0018]). The platy colored composite interference pigment powder coated with 2% silver colloid and 10% titanium oxide having a bright yellow appearance color and a bright yellow interference color (example 5 and [0033]). The fine particle metal colloid is gold, silver, and platinum, and the coating amount is 0.001 to 20% by mass with respect to the total amount of the composite powder ([0011]).
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own 
Regarding claim 2, JP’051 discloses the coating amount of the fine metal colloid is 0.001 to 20 mass% with respect to the total amount of the composite powder ([0018]). 
Regarding claims 3 and 4, JP’051discloses that it is preferable that the interference color of the composite plate-shaped powder and the hue of the metal colloid are similar colors ([0013]). The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 5, it is known in the art that the interference color is related to the film thickness of the interference film, thus a person skilled in the art can adjust the thickness of the interference film depending on the desired interference color to obtain the film thickness of the titanium oxide as defined in claim 5 without unexpected technical effects. It should be noted that MPEP 2144 states “The rationale to modify or 
Regarding claims 6 -7, JP’051 discloses that example 5 discloses that the fine silver is used ([0033]).
Regarding claim 8, JP’051 discloses that titanium oxide, titanium oxide-coated synthetic mica, titanium oxide and silicon oxide-coated mica, titanium oxide-coated glass flakes, titanium oxide-coated silica flakes, and titanium oxide-coated alumina flakes,  a silica-coated synthetic mica, a silica-coated glass flake, a titanium oxide flake, and a silica-coated aluminum, the above-mentioned colored composite interfering pigment ([0012] and [0019]). 
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5116664A.

Although there are no critical limitations to the amounts of the titanium oxide and the metallic powder particles in the present titanium composite materials, the preferable amount of the titanium dioxide is 10 to 400 parts by weight, more preferably 15 to 250 parts by weight, based on 100 parts by weight of the mica, and the preferable amount of the metallic powder particle is 0.01 to 100 parts by weight, more preferably 1 to 60 parts by weight, based on 100 parts by weight of the mica(col.3, lines 15-24).
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a 
Regarding claim 2, although there are no critical limitations to the amounts of the titanium oxide and the metallic powder particles in the present titanium composite materials, the preferable amount of the titanium dioxide is 10 to 400 parts by weight, more preferably 15 to 250 parts by weight, based on 100 parts by weight of the mica, and the preferable amount of the metallic powder particle is 0.01 to 100 parts by weight, more preferably 1 to 60 parts by weight, based on 100 parts by weight of the mica(col.3, lines 15-24).
Regarding claim 5, the thickness of the first coating deposited on the surface of the mica may vary over a wide range. As is well known in the art, pigments exhibit various interference colors, depending upon the thickness of the titanium dioxide layer coated on the surface of the mica(col. 1, lines 43-16). It is known in the art that the interference color is related to the film thickness of the interference film, thus a person skilled in the art can adjust the thickness of the interference film depending on the desired interference color to obtain the film thickness of the titanium oxide as defined in claim 5 without unexpected technical effects. It should be noted that MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 6 and  8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-4 and 6 of U.S. Patent No.10577502 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because US’502 discloses a bright pigment comprising: a glass flake; a titanium oxide layer formed over the glass flake; and fine gold particles deposited on the titanium oxide layer or placed between the glass flake and the titanium oxide layer, wherein the .
Claims 1- 6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/464145(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/464145 discloses a glitter pigment, comprising: a glass flake; a titanium oxide layer formed over the glass flake; and fine gold particles deposited on the titanium oxide layer. it is known in the art that the interference color is related to the film thickness of the interference film, thus a person skilled in the art can adjust the thickness of the interference film depending on the desired interference color to obtain the film thickness of the titanium oxide as defined in claim 5 without unexpected technical effects. It should be noted that MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.